By JUDGE BERNARD G. BARROW
This matter was heard on April 29, 1983, on the defendant’s Demurrer. The parties agreed that this proceeding was initiated more than one year from the time the cause of action arose and less than five years from that date. The defendant asserts that it is therefore barred by the one year Statute of Limitations contained in § 8.01-248 of the Virginia Code.
The Amended Motion for Judgment contends that the defendant owned a parcel of real property which he agreed to sell to the plaintiffs. It is contended that he failed to do so but instead sold it to third parties. Count II of the Amended Motion for Judgment alleges that the defendant acted intentionally and with a "motive to defraud plaintiffs," and Count III seeks the recovery of punitive damages.
I am of the opinion that the cause of action based on fraud in this case is barred by the Statute of Limitations contained in Va. Code § 8.01-248. Compare Vance v. Maytag Sales Corp., 159 Va. 373 (1932), with Westover Court Corp. v. Eley, 185 Va. 718 (1946), and Progressive Realty Corp. v. Meador, 197 Va. 807 (1956). Therefore, the Demurrer should be sustained as to Counts II and III of the Amended Motion for Judgment.